Citation Nr: 1023165	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to reimbursement for certain supplies costing 
$710.41 required for the Veteran's vocational rehabilitation 
training program.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for training from June to 
September 1976 and on active duty from June 1977 to April 
1982 and September 1982 to June 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case is now under the jurisdiction of the RO in 
Nashville, Tennessee.  

In January 2010, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.


FINDINGS OF FACT

1.  During September 2007, the Veteran was authorized 
enrollment under the provisions of Chapter 31, Title 38, 
United States Code, in a required course, Management Systems, 
conducted at the University of South Florida, to obtain a 
Bachelor of Science degree in Business Administration.  

2.  One of the course requirements for Management Systems 
included a presentation given while wearing "proper business 
attire," further defined as a dark conservative suit, white 
or light colored shirt, conservative tie, dark socks and 
leather shoes.   

3.  The Veteran incurred an expense to purchase "proper 
business attire" in the amount of $710.41.  

4.  These supplies were needed by the Veteran to successfully 
complete his course of study.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, 
reimbursement under Chapter 31 of Title 38 of United States 
Code for expenses incurred for completion of a degree in 
business administration includes payment of $710.41 for the 
purchase of proper business attire.  38 U.S.C.A. §§ 
3104(a)(7)(A), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 21.156, 21.212 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Inasmuch as the full benefit sought on appeal is 
being granted, there is no reason for further discussion as 
to how VA has fulfilled the duties to notify and assist the 
Veteran in this case.  

Reimbursement for Vocational Rehabilitation Course Supplies

Under applicable law, services and assistance which VA may 
provide under Chapter 31, pursuant to regulations prescribed 
by the Secretary of Veterans Affairs, include supplies and 
equipment determined by the Secretary to be necessary to 
accomplish the purposes of the rehabilitation program in the 
individual case.  38 U.S.C.A. § 3104(a)(7)(A).

Pertinent regulations provide that a veteran will be 
furnished supplies that are necessary for a program of 
rehabilitation services.  38 C.F.R. § 21.212(a).  Pursuant to 
38 C.F.R. § 21.212(b), VA will authorize only those supplies 
that are: (1) to be used by similarly circumstanced non-
disabled persons in the same training or employment 
situation; (2) to mitigate or compensate for the effects of 
the veteran's disability while he is being evaluated, 
trained, or assisted in gaining employment; or (3) to allow 
the veteran to function more independently and thereby lessen 
his dependence on others for assistance.

Protective articles or apparel worn in place of ordinary 
clothing will be furnished at VA expense, when the school or 
training establishment requires similarly circumstanced non-
veterans to use the articles of apparel.  No other clothing 
will be supplied.  38 C.F.R. § 21.219(a).  Moreover, items 
that could be used personally by the veteran may only be 
furnished if required by the facility to meet requirements 
for degree or course completion. 38 C.F.R. § 21.219(c).  

In addition, as to supplies needed, but not specifically 
required: VA may determine that an item, such as a 
calculator, while not required by the school for the pursuit 
of a particular school subject is, nevertheless, necessary 
for the veteran to successfully pursue his program under the 
provisions of section 21.156 pertaining to incidental goods 
and services.  38 C.F.R. § 21.212(d).  The item may be 
authorized if: (1) it is generally owned and used by students 
pursuing the course; and (2) students who do not have the 
item would be placed at a distinct disadvantage in pursuing 
the course.  

Other incidental goods and services may be authorized if the 
case manager determines them to be necessary to implement the 
veteran's rehabilitation plan.  For example, a calculator may 
be authorized for a veteran pursuing an engineering degree, 
even thought the veteran may not be required to have a 
calculator for any specific subject in his or her course, 
where there is substantial evidence that lack of a calculator 
places the veteran at a distinct disadvantage in successfully 
pursuing the course.  38 C.F.R. § 21.156(a).  

A review of the records in this case shows that, in September 
2007, the Veteran was enrolled in courses needed for the 
completion of his Bachelor of Science degree in the College 
of Business Administration at the University of South 
Florida.  One of the courses required to complete this 
curriculum for degree completion was Strategic Management.  
The syllabus from this course includes the need for 
participation in a formal presentation while wearing 
professional business attire.  

A memorandum from the professor of the class further 
describes professional business attire as meaning "a dark 
conservative suit, white or light colored shirt, conservative 
tie, and dark socks and leather shoes."  The Veteran 
submitted a bill for business attire in the amount of 
$710.41, including taxes and needed alterations.  At the 
Board personal hearing in January 2010 before the 
undersigned, the Veteran testified that he had never owned 
this type of clothing before, and that the purchase was to 
insure a passing grade in this required course.  

The only regulation specific to clothing is limited to 
consideration of protective garments utilized by a particular 
school or training establishment worn in place of ordinary 
clothing.  This does not meet the description of the clothing 
needed by the Veteran in this case.  It is clear from the 
record that, in order to complete his course requirements, 
the Veteran needed a formal business suit to wear in making 
the in-class formal presentation in order to pass the course.  
The professor of this required course was very specific in 
the description of the required clothing, as was the syllabus 
for the class.  

Consistent with the finding that the business suit that the 
Veteran purchased was to meet the Strategic Management course 
requirement, the Veteran gave credible testimony at his 
hearing before the undersigned that he did not own such 
clothing, as he had never had the need.  The Board finds that 
these types of garments are generally owned and used by 
students pursuing this course of study, and that the Veteran 
would have been placed at a distinct disadvantage without 
them.  

For these reasons, and resolving any interpretive doubt in 
the regulations regarding clothing versus necessary supplies 
in favor of the Veteran, the Board finds that the business 
suit that the Veteran was required to have to pass the 
Strategic Management course was authorized as necessary to 
implement the rehabilitation plan.  See Brown v. Gardner, 513 
U.S. 115, 118, 115 S.Ct. 552, 555, 


130 L.Ed.2d 462 (1994) ("interpretive doubt is to be resolved 
in the veteran's favor"), as quoted in Hazan v. Gober, 10 
Vet. App. 511, 521 (1997).  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that the cost for these 
supplies is reasonable, and the appeal is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Reimbursement for certain supplies costing $710.41, as 
required for the Veteran's vocational rehabilitation training 
program, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


